       Case 5:19-cv-00071-MCR-MJF Document 1 Filed 03/14/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF FLORIDA

                                            CASE NO.


BRUCE WILSON,

       Plaintiff,

v.

GULF WORLD MARINE PARK, INC.,

       Defendant.

_________________________________/

                                    NOTICE OF REMOVAL

       Defendant Gulf World Marine Park, Inc. (“Defendant”) pursuant to 28 U.S.C. §§ 1331,

1441, and 1446, hereby gives notice of removal of the above-entitled action to the United States

District Court for the Northern District of Florida. Defendant appears for the purposes of removal

only, reserves all defenses and rights available to it, and as grounds for removal states as follows:

       1.       State Court Action

       On February 14, 2019, Plaintiff Bruce Wilson (“Plaintiff”) initiated this action by filing his

Complaint in the Circuit Court of the Fourteenth Judicial Circuit in and for Bay County, Florida

styled Wilson v. Gulf World Marine Park, Inc., and designated Case No. 19000359CA. A true and

correct copy of Plaintiff’s Complaint, along with the remainder of the state court file is attached

as Exhibit A.
        Case 5:19-cv-00071-MCR-MJF Document 1 Filed 03/14/19 Page 2 of 4




        2.     Defendant’s Receipt of Plaintiff’s Complaint

        Copies of the original Complaint and Summons in this action were served on Defendant

on February 22, 2019. Defendant had no notice of the state court action prior to February 22,

2019.

        3.     Nature of the Action in Plaintiff’s Complaint

        In his Complaint, Plaintiff asserts claims for violations of the Fair Labor Standards Act, 29

U.S.C. § 201, et al. (“FLSA”). See Exhibit (“Ex.”) A, Compl. at ¶¶ 22-27. Specifically, Plaintiff

alleges that he regularly worked overtime hours but was not paid time and a half compensation for

all hours worked. See id. at ¶ 24. Plaintiff seeks injunctive relief, overtime compensation,

liquidated damages, reasonable attorney’s fees and costs, pre-judgment interest, and all other relief

the Court deems proper.

        4.     Removal of State Court Actions

        Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a state court of which the

district courts of the United States have original jurisdiction, may be removed by the defendant . .

. to the district court of the United States for the district and division embracing the place where

such action is pending.” As demonstrated in section 5 below, this action is removable under 28

U.S.C. § 1441(a) in that the district court would have original jurisdiction under 28 U.S.C. § 1331.

        5.     Federal Question

        Pursuant to 28 U.S.C. § 1331, “[t]he district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” Because

Plaintiff’s Complaint is brought under the FLSA, it raises a federal question and removal is proper.




                                              2
       Case 5:19-cv-00071-MCR-MJF Document 1 Filed 03/14/19 Page 3 of 4




       6.      Venue

       The Panama City Division of the United States District Court for the Northern District of

Florida is the judicial district embracing the place where the state court action is pending. See 28

U.S.C. § 89(b) and §§ 1441(a) and 1446(a); N.D. Fla. L.R. 3.1(A)(2) and (B). Therefore, this is

the proper district court and division to which this case should be removed.

       7.      Timeliness of Notice of Removal

       Pursuant to 28 U.S.C. § 1446(b), this removal is timely because 30 days have not elapsed

since Defendant was served with Plaintiff’s Complaint on February 22, 2019.

       8.      State Court Pleadings

       Pursuant to 28 U.S.C. § 1446(a), with this Notice, Defendant is simultaneously filing

copies of all process, pleadings, and orders existing on file in the State Court in this removed

action. Copies of these removal documents are attached to this Notice of Removal at Exhibit A.

Further, pursuant to 28 U.S.C. § 1446(d), Defendant has filed a true and correct copy of this Notice

of Removal with the Clerk of the Circuit Court in and for Bay County, Florida. A copy of the

Notice of Filing Notice of Removal, without attachments, is attached as Exhibit B.

Dated: March 14, 2019

                                                      Respectfully Submitted,

                                                    By: s/ Tiffany L. Anderson
                                                        Tiffany L. Anderson, Esq.
                                                        Florida Bar No. 83995
                                                        LEÓN COSGROVE, LLP
                                                        255 Alhambra Circle, Suite 800
                                                        Coral Gables, FL 33134
                                                        Telephone: (305) 740-1987
                                                        Facsimile: (305) 437-8158
                                                        Email: tanderson@leoncosgrove.com
                                                        Email: cmanzano@leoncosgrove.com



                                             3
       Case 5:19-cv-00071-MCR-MJF Document 1 Filed 03/14/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 14, 2019, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system and that the foregoing document is being served by

U.S. Mail and electronic mail to:

       Noah E. Storch
       Richard Celler Legal, P.A.
       10368 W. State Road 84, Suite 103
       Davie, FL 33324
       Email: noah@floridaovertimelawyer.com

                                                  s/ Tiffany L. Anderson
                                                   Tiffany L. Anderson




                                          4
